          Case 7:20-mj-01480-UA Document 8 Filed 06/25/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                -X




 UNITED STATES OF AMERICA/
                                                                                       w^w\
                                                               CONSENT TO PRPCEEDMVIDE^ OR
                                                               TELE CONFERENCE
                     -against-
                                                                  20 Mag. 1480

LEIGH MURRAY
                                      Defendant(s)
                                                -X




Defendant Leigh Murray hereby voluntarily consents to participate in the following
proceeding via _ videoconferencing or X_ tdeconferencing:


X_ initial Appearance Before a Judicial Officer


       Arraignment (Note: if on Felony Information/ Defendant Must Sign Separate Waiver of
       Indictment Form)

X ,__ Bail/Detention Hearing


       Conference Before a Judicial Officer - Assignment of Counsel




  / <5/ L^sH ^v^/^-                                  Susanne Brody_/s/_
Defendant's Signature                                Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)


Leigh F Murray                                        .Susanne Brody,
Print Defendant's Name                               Print Counsel's Name



This proceeding was conducted by reliable vi^eo'^ftel^pb^ne'T^^effcing technology.

    June 25, 2020
Date                                                    ^District Judge/U.S. Magistrate Judge
